Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155611 & (12)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155611
                                                                   COA: 336630
                                                                   Berrien CC: 2011-000777-FC
  WILLIAM JESSIE BROWN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 17, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2018
         d0905
                                                                              Clerk